DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to the claims and abstract of the specification, in the submission dated 1/20/22, are acknowledged and accepted.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses an image projection apparatus comprising: a projection light emission unit having a display surface in which a first region and a second region are arranged along a first direction; a first optical element for reflecting first projection light emitted from the first region, a second optical element for reflecting the first projection light reflected by the first optical element, an optical system for projecting the first projection light reflected by the second optical element and the second projection light transmitted by the second optical element into a field of view of a user,  the prior art fails to teach or reasonably suggest,  that the second optical element reflects the first projection light reflected by the first optical element and transmits second projection light emitted from the second region; in combination with the other limitations of claim 1.
	Claims 2-9 and 14 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
the prior art fails to teach or reasonably suggest,  that the second optical element reflects the first projection light reflected by the first optical element and transmits second projection light emitted from the second region; in combination with the other limitations of claim 10.
	Claims 11-13, 15 are dependent on claim 10 and are allowable over the prior art of record for at least the same reasons as claim 10.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choi (US 8,279,271) discloses a single channel stereoscopic monitor that has first and second optical elements for reflecting and transmitting first and second projection light emitted from respective first and second regions.  However, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872